DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 16, 18-25, 27-31, 33-35 are pending wherein claims 16, 21, 25, and 31 are in independent form. 
3.	Claims 16, 18-25, 27-28, 30-31, 33, 35 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
4.	Claims 1-15, 17, 26, 32 have been cancelled.
Response to Arguments
5.	Applicant's arguments filed on 02/18/2022 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 10 of the remarks, applicant argues, “Claimed aspects include a feature of “identifying a protocol data unit (PDU) session as an always-on PDU session based on an indication from an upper layer.” However, paragraph [0193] of Kim discloses a terminal determining to generate an always-on session in an SM layer (NAS layer). Therefore, Kim is different from the claimed aspects.”
		In response, examiner respectfully disagrees because:
		Kim discloses that the application layer of a UE generates data traffic for a specific service type and the NAS layer of the terminal sends an always-on PDU session request based on the type of data traffic generated at the application 
7.	On page 10 of the remarks, applicant argues, “Furthermore, the Examiner asserted that pending dependent Claim 17 is disclosed by Kim. However, paragraphs [0155] and [0199] of Kim merely disclose a CP function node 510 transmitting a connectivity complete message to a UE and an AN for managing a session and the connectivity complete message includes an IP address if a session type requested by the UE is an IP session.”
		In response, examiner respectfully disagrees because:
		Kim discloses that a UE sends a connectivity request message for an always-on PDU session (Fig. 7-8, Fig. 11) and in response to the connectivity request message for an always-on PDU session, the UE receives a connectivity complete message confirming the acceptance/establishment of the requested connection. If the SM Node (node 510, Fig. 7-8, Fig. 11) does not accept the connectivity request for an always-on PDU session, the SM node definitely sends a rejection message to reject the connectivity request. As an example, SM node sends a rejection message (step 6, Fig. 12) when a request (session release request, step 2, Fig. 12) is not accepted. Therefore, when SM node sends a connectivity complete message (step 8b, Fig. 11) in response to the connectivity request for an always-on PDU session (step 3, Fig. 11), the connectivity complete message itself is an indication of the establishment of an always-on PDU session. Moreover, Kim further discloses that the connectivity complete . 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 16, 20-21, 24-25, 30-31, 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20200099750 A1, hereinafter referred to as Kim).
		Re claim 16, Kim teaches a method performed by a terminal (UE 100, Fig. 7-8, Fig. 11), the method comprising:
	(i) identifying a protocol data unit (PDU) session as an always-on PDU session based on an indication from an upper layers (data traffic generated at the application layer, NAS layer determining a session needs to be always-on based on the application type, UE type, preconfigured information, and policy information of a service provider) (Fig. 7-8, Fig. 11, Par 0120, Par 0134, Par 0136-0137, Par 0147, Par 0151, Par 0191-0194);
	(ii) transmitting, to a network entity (CP function node), a PDU session establishment request message (connectivity request message) including first information for requesting to establish the PDU session as the always-on PDU session (connectivity request message including information indicating an always 
	(iii) receiving, from the network entity, a PDU session establishment accept message (connectivity complete message) as a response to the PDU session establishment request message (the always-on session is created based on the connectivity request from the UE), the PDU session establishment accept message including second information indicating whether PDU session is established as the always-on PDU session (connectivity complete message confirming that the requested always-on session is created, Par 0203) (Fig. 7-8, Fig. 11, Par 0134, Par 0147-0149, Par 0151-0155, Par 0190-0199, Par 0203).
		Claim 25 recites a terminal performing the steps recited in claim 16 and thereby, is rejected for the reasons discussed above with respect to claim 16.
		Re claims 20, 24, 30, 35, Kim teaches to receive, from the network entity, a PDU session modification command message including third information indicating whether a PDU session is modified as the always-on PDU session (session modification response message from the CP function node indicating the session is no longer managed as always-on session, Step 9, Fig. 12: session release reject message changing the context of the session, Step 7, Fig. 13, step 8, Fig. 14; session modification request changing the attributes of the always-on session, step 4, Fig. 15a, step 5, Fig. 18; session release request message, Fig. 19-20), determine that the PDU session as the always-on PDU session in case that the third information indicates that the PDU session is required as the always-on PDU session (upon determining that a session needs to be an always-
		Re claim 21, Kim teaches a method performed by a network entity (CP function node) (Fig. 7-8, Fig. 11), the method comprising:
	(i) receiving, from a terminal, a protocol data unit (PDU) session establishment request message (connectivity request message) including first information for requesting to establish a PDU session as an always-on PDU session  (connectivity request message including information indicating an always on session) (Fig. 7-8, Fig. 11, Par 0065-0066, Par 0120, Par 0134, Par 0136-0137, Par 0147, Par 0151, Par 0191-0194);
	(ii) determining whether the PDU session is established as the always-on PDU session (always-on session requested by the connectivity request message is established) (Fig. 7-8, Fig. 11, Par 0065-0066, Par 0120, Par 0134, Par 0136-0137, Par 0147-0148, Par 0151-0154, Par 0191-0199, Par 0203); and

		Claim 31 recites a network entity performing the steps recited in claim 21 and thereby, is rejected for the reasons discussed above with respect to claim 21.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 18, 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 17 above and further in view of Wang et al (US 20200187276 A1, hereinafter referred to as Wang).
		Re claims 18, 22, 27, Kim discloses to determine that the PDU session is considered as the always-on PDU session, in case that the second information indicates that the PDU session is required as the always-on PDU session (upon 
		Kim further discloses  to establish an always-on session when the service type requires an always-on session (Par 0136-0137, Par 0193).
 		Kim does not explicitly disclose to determine that the PDU session is not considered as the always- on PDU session in case that the second information indicates that the PDU session is not allowed as the always-on PDU session, or the second information is not included in the PDU session establishment accept message.
		Wang discloses to reject a PDU session request when the session type is incorrect (Fig. 2-3, Par 0069, Par 0073-0075, Par 0103-0105, Par 0124-0131, Par 0138-0143, Par 0157-0161).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to reject a session establishment request for an incorrect PDU session type, as taught by Wang for the purpose of facilitating to establish a PDU session of a correct type, as taught by Wang (Par 0005).
		Kim discloses to establish an always-on session according to the service type (Par 0136-0137, Par 0193). Kim further discloses to establish an always-on session based on the service type even when the UE does not request to establish an always-on session (Fig. 16-17, Par 0257-0264). When the service 
		In view of above discussion, Kim in view of Wang is capable of determining that the PDU session is not considered as the always- on PDU session in case that the second information indicates that the PDU session is not allowed as the always-on PDU session, or the second information is not included in the PDU session establishment accept message (when the service type does not require an always-on session, Reference Kim, Par 0136-0137, Par 0193; rejecting a session request for an incorrect session type, Reference Wang, Fig. 2-3) and it would have been obvious to do so to establish a PDU session of a correct type, as taught by Wang (Par 0005).
12.	Claims 19, 23, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 16 above and further in view of Kim et al (US 20180376444 A1, hereinafter referred to as Kim ‘444).
Re claims 19, 23, 28, 33, Kim does not explicitly disclose to identify whether a user-plane resource for the always-on PDU session is established; and transmit, to the network entity, a message including uplink data status information indicating user data is pending for the always-on PDU session, in case that the user-plane resource for the always-on PDU session is not established, wherein the message is a service request message or a registration request message.
		Kim ‘444 teaches to identify whether a user-plane resource for the always-on PDU session is established (service request message (Fig. 15-16) is sent from a UE to establish user plane resources for a PDU session, Par 0446, Par 0505); and transmit, to the network entity, a message (service request message (Fig. 15-16)) including uplink data status information (“When the Service Request is triggered for user data, the UE includes the PDU session ID(s) in NAS Service Request message to indicate the PDU session(s) that the UE needs to use. When the Service Request is triggered for signalling only, the UE doesn't include any PDU session ID” ---Par 0453) indicating user data is pending for the always-on PDU session (PDU session ID in a service request message indicating a service request for transmitting user data, Par 0453), in case that the user-plane resource for the always-on PDU session is not established (service request message (Fig. 15-16) is sent from a UE to establish user plane resources for a PDU session, Par 0446, Par 0505 and therefore, user-plane resources for the PDU session included in the service request message are not established), wherein the message is a service request message or a registration request 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to identify whether a user-plane resource for the always-on PDU session is established; and transmit, to the network entity, a message including uplink data status information indicating user data is pending for the always-on PDU session, in case that the user-plane resource for the always-on PDU session is not established, wherein the message is a service request message or a registration request message, as taught by Kim ‘444 for the purpose of clearly defining a service request procedure to settle/avoid “procedural ambiguity and operational ambiguity of the AMF”, as taught by Kim ‘444 (Par 0023-0024).
13.	Claims 29, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 16 above and further in view of Faccin et al (US 20190124561 A1, hereinafter referred to as Faccin).
		Re claims 29 and 34, Kim does not explicitly disclose to maintain the PDU session as the always-on PDU session after inter-system change between 5G and 4G.
		Faccin teaches to maintain the PDU session as the always-on PDU session after inter-system change between 5G and 4G (Par 0007, Par 0029).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kim by including the step to maintain the PDU session after inter-system change between 5G and 4G, as taught by Faccin 
		Kim discloses to establish an always-on session (Fig. 7-8, Fig. 11) and Faccin discloses to maintain a PDU session when a UE moves between a 4G network and a 5G network. Therefore, Kim in view of Faccin is capable of maintaining the PDU session as the always-on PDU session after inter-system change between 5G and 4G and it would have been obvious to do so to “enable interworking between fifth generation system (5GS) network slicing and evolved packet core (EPC) connectivity” to improve wireless communication operations in an efficient manner, as taught by Faccin (Par 0002, Par 0005).











Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473